Citation Nr: 0032974	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  95-01 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

Entitlement to service connection for a right knee disorder.

The propriety of the initial rating of 20 percent for a low 
back disorder.  

The propriety of the initial rating of 10 percent, and 
subsequent rating of 20 percent for herniated nucleus 
pulposus (HNP) of the cervical spine.

The propriety of the initial rating of 10 percent for 
residuals of a deviated nasal septum.



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION


The veteran had active military service from August 1976 to 
August 1979 and from November 1981 to November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision in which 
the RO granted service connection for a low back disorder 
with sciatica of the right leg, rated 20 percent disabling; 
for a HNP of the cervical spine, rated 10 percent disabling; 
for residuals of a deviated nasal septum, rated 10 percent 
disabling; for residuals of a fracture of the right lateral 
cuneiform and a scar as a residual of a vasectomy, both rated 
noncompensably disabling.  The grants of service connection 
were made effective to November 9, 1993, the day following 
the veteran's separation from service.  Service connection 
was denied for a right knee disorder.  

The veteran appealed with regard to the issues on the title 
page of this decision and requested a hearing before a member 
of the Board at the RO.  The RO scheduled a hearing at the RO 
before a local hearing officer in March 1995. The veteran and 
his wife appeared and presented testimony.  A transcript of 
the hearing is of record.  The veteran's claims were denied 
by the hearing officer in a November 1995 supplemental 
statement of the case (SSOC).  

In June 1996, the veteran indicated that he still wanted to 
appear before a Member of the Board (now Veterans Law Judge) 
at the RO for a travel board hearing.  The veteran was 
afforded a travel board hearing before the undersigned 
Veterans Law Judge at the RO in March 1998.  A transcript of 
the hearing is of record.  The veteran's representative at 
that time was not present at the hearing as he was out of 
town on a conference. The veteran elected to proceed with his 
hearing without his representative.

In August 1994, the veteran raised the issue of entitlement 
to a total rating for compensation purposes based on 
individual unemployability due to service connected 
disabilities (TDIU).  In a November 1994 rating action, the 
RO denied a TDIU.  Following the receipt of additional 
evidence from the veteran, the RO again denied a TDIU in a 
January 1996 rating action.  No notice of disagreement (NOD) 
was filed to the January 1996 denial of a TDIU, and that 
issue is not before the Board at this time.  It was noted at 
the veteran's March 1998 hearing, however, that the veteran 
again wished to raise the issue of entitlement to a TDIU.  

The Board remanded the case to the RO in August 1998.  While 
the case was on remand, the RO entered a decision in April 
1999 again denying service connection for a right knee 
disorder.  Additionally, the RO confirmed and continued the 
20 percent evaluation assigned for a low back disorder.  
Further, the RO increased the veteran's evaluation for a 
cervical spine disorder to 20 percent, effective August 4, 
1997, the date of a VA examination, which the RO determined 
had shown an increase in disability.  Also, the RO confirmed 
and continued a 10 percent schedular rating for deviated 
nasal septum and found that an extraschedular rating was not 
warranted for that disorder.  Finally, the RO again denied 
entitlement to a TDIU.  A timely NOD as to the denial of the 
TDIU was not forthcoming.  In September 1999, the veteran 
executed a new power of attorney naming the representative 
shown on the title page of this decision to represent him in 
this appeal.

Inasmuch as the pending appeal is from an original award, the 
Board has framed the issues as shown on the title page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In that decision, the United States Court of Appeals 
for Veterans Claims (Court) determined that original awards 
are not to be construed as claims for increased ratings.

The issue of entitlement to service connection for a right 
knee disorder is addressed in a remand at the end of this 
decision.  All other issues listed on the title page of this 
decision are addressed in the decision which follows.


FINDINGS OF FACT

1.  A low back disorder is manifested primarily by moderate 
limitation of motion of the lumbar spine and some muscle 
spasm; there is no significant compromise of lower extremity 
motor or sensory status; the lumbar spine does not exhibit 
deformity, and some lateral spine motion is retained.  

2.  HNP of the cervical spine disorder is manifested 
primarily by moderate limitation of motion of the cervical 
spine; the cervical spine does not exhibit deformity; there 
is no significant compromise of motor or sensory status of 
either upper extremity.

3.  Disability from residuals of deviated nasal septum does 
not require frequent periods of hospitalization nor does it 
produce marked interference with employment.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 20 percent for a low back 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2000).

2.  A staged rating in excess of 10 percent for HNP of the 
cervical spine for the period from November 9, 1993 to August 
3, 1997 is not warranted, and a staged rating excess of 20 
percent for HNP of the cervical spine for the period since 
August 4, 1997 is not warranted.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 
5290, 5293 (2000).

3.  An initial rating in excess of 10 percent for residuals 
of deviated nasal septum is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. § 3.321(b) and 
§ 4.71a, Diagnostic Code 6602 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records confirm that the veteran suffered a 
HNP of C5-6 on the left side.  He complained of low back pain 
in service which was treated conservatively.  The veteran was 
hit in the face by a steel bar and suffered a deviated nasal 
septum.  Noted residuals included visible deformity and 
intermittent clogging of the left nostril.  As a result of 
his cervical spine disability, the veteran was unable to 
perform his duties in service and was discharged.

An electromyogram (EMG) report dated in February 1995 from VA 
Medical Center (VAMC) reflects that there is evidence to 
support diagnoses of either chronic cervical radicular 
syndrome or carpal tunnel syndrome on the left side.

A hearing was held at the RO before a VA hearing officer in 
March 1995.  The substance of the veteran's testimony 
follows.  Back pain made sleeping difficult because the 
veteran often shifted about at night, but could not find a 
comfortable position.  He felt stiffness of the back when he 
straightened up after bending over.  His back condition had 
been steadily deteriorating over the years since he left 
service in the early 1990's.  Additionally, pain radiated 
from the neck to the shoulders, making it difficult to raise 
the arms.  The veteran had limited motion of the neck and 
felt a "catch" in his neck when he turned his head.  Neck 
motion produced a stabbing pain that radiated to the left 
arm, accompanied by numbness, tingling and weakness.  
Further, the veteran had trouble breathing because of 
deviated nasal septum; his throat became very dry when he 
tried to breathe through his mouth to compensate for 
obstructed nasal breathing; he used a great deal of nasal 
spray in order to ease his breathing.  Testimony from the 
veteran's spouse was to the effect that the veteran often had 
to stop activities because of a "catch" in his back; that 
he experienced increased muscle spasms in damp weather; and 
that he frequently moved around and changed position in an 
effort to relieve back pain.  She also testified that neck 
and back problems precluded the veteran from performing 
ordinary tasks like changing oil in the car or clearing snow 
from the driveway.

On VA neurological examination in June 1995, the veteran was 
found to have discogenic disease in the cervical spine, 
possible thoracic outlet syndrome and chronic mechanical low 
back pain with no evidence of sciatica or nerve root 
compression.  A CT scan of the lumbar spine in July 1995 
showed mild central bony stenosis at L3-4, mild broad-based 
bulges at L4-5 and L5-S1, and mild degenerative changes.  A 
CT scan of the cervical spine at the same time revealed left 
bony neural foraminal stenosis at C5-6.

A VA orthopedic examination was performed in June 1995.  The 
veteran was diagnosed with probable mechanical low back pain.

In October 1995, the veteran submitted a copy of a decision 
from the Social Security Administration (SSA) which awarded 
Social Security Disability benefits in October 1995 due to 
back, shoulder and neck disabilities.  

On VA examination of the veteran's neck and back in August 
1997, the veteran claimed that he was unable to work, due 
mostly to pain in his left arm and posterior neck.  He 
reported the onset of pain, numbness and weakness in his left 
arm in 1989.  He complained that he has a feeling of 
stiffness in his neck and is frequently unable to turn his 
head.  He said that he is unable to look down for very long 
and has limited range of motion in his neck.  He said that he 
has some discomfort and tingling in the left anterior 
shoulder and lateral shoulder with radiation into the two 
smallest fingers on his left hand.  His symptoms are brought 
on or aggravated by movement of his neck.  With regard to his 
back, the veteran said that he has pain across his low back 
with extension into the right buttock and right posterior 
thigh down to his right knee.  He occasionally feels 
stiffness in his right ankle, without having pain or 
numbness.

On examination of the cervical spine, range of motion was as 
follows: rotation bilaterally was limited at the end stage by 
30 percent; extension was decreased by 60 percent; flexion 
was near normal; tilting of the head was possible to 20 
degrees.  There was exquisite tenderness involving the distal 
attachment of the levator scapulae muscle which was noted to 
be cable-like bilaterally.  The left long head of the biceps 
was tender.  The rhomboid major and minor was spastic on the 
left side and very tender.  There was no motor deficit shown. 
X-rays of the cervical spine showed some foraminal narrowing 
on the left at C5-6.

Examination of the low back revealed symmetrical posture.  
The right sciatic notch was tender.  Range of motion was as 
follows: forward flexion was possible to 90 degrees; lateral 
bending was possible to 15 degrees; rotation of the trunk to 
either side was normal; extension was possible to 3 degrees.  
There was no motor deficit in the lower extremities and toe 
and heel walking was performed well.  Straight leg raising 
was 60 degrees, bilaterally. X-rays of the lumbar spine 
showed moderate degenerative changes.

The diagnostic impression was chronic, severe myofascial 
syndrome, involving the shoulder girdle, left arm and neck, 
chronic, recurrent low back strain with rare episodes of 
referred pain or sciatica in the right proximal thigh, and 
hypertrophic arthritis of the cervical spine.  The examiner 
commented that the veteran's biggest problem was myofascial 
syndrome which had resulted in permanent functional 
impairment and decreased endurance.  As a result, when the 
veteran used his shoulder girdle muscles and neck muscles, 
there was likely to be weakened movement and excess 
fatigability after an initially good performance.  This 
severely limited the veteran's employability for any 
sustained physical activity, but should still allow him to 
perform work that varied in nonsustained requirements.

At his travel board hearing before the undersigned Veterans 
Law Judge in March 1998, the veteran reported that he did not 
have a herniated or bulging disc in his lumbar spine.  He 
testified that the VA physician told him that his main 
symptoms in the neck were being caused by a myofascial 
syndrome which was associated with the herniated disc in the 
cervical spine.  With regard to the residuals of a deviated 
nasal septum, the veteran said that he understood that he was 
currently receiving the maximum schedular rating, but pointed 
out that he was unable to breathe when he lay down.  Air only 
came through one nostril.  Surgery had not been recommended. 
The veteran reported that each of his service connected 
disabilities had gotten progressively worse over time.

Additional items of evidence were added to the record 
pursuant to the Board's August 1998 remand.  They are 
referenced below.

Medical records underlying the award of disability benefits 
from the Social Security Administration (SSA) include 
duplicates of VA medical records included in the veteran's 
claims file.  Additionally, medical records considered by SSA 
include two reports by private physicians.

In an August 1994 report prepared for SSA, Robert Hayes, 
D.O., stated that the veteran's primary diagnosis was 
herniated nucleus pulposus at C5/C6; the secondary diagnosis 
was sciatica.  It was the physician's assessment that the 
veteran had some exertional limitations in lifting objects 
greater than 25 pounds.  It was found that the veteran could 
stand or walk (with normal breaks) for a total of about 6 
hours in an 8 hour workday and that he could sit (with normal 
breaks) for a total of about 6 hours in an 8 hour workday.  
Further, it was the physician's assessment that the veteran 
had the following postural limitations:  climbing 
(ramp/stairs/ladder/rope/scaffolds)-frequently; balancing-
frequently; stooping-occasionally; kneeling-frequently; 
crouching-occasionally; and crawling-frequently.  

In a September 1995 report prepared for SSA, Richard 
Hornberger, M.D., stated that a review of the record provided 
no solid evidence that the veteran had any significant low 
back symptoms.  He indicated that an MRI of the cervical 
spine had been rather equivocal, but that it could be 
interpreted as meaning that there was no impingement on the 
cervical spine, since surgery had not been recommended.  
According to the veteran's history, he had begun to have 
problems in 1990 with his left knee, left shoulder, left arm 
and hand.  He experienced pain or discomfort and/or 
paresthesias going down the arm and involving the third, 
fourth and fifth fingers.  The veteran attributed his 
symptoms to disc herniation.  The examiner commented that 
electromyographic (EMG) studies had been essentially normal.  

The veteran indicated that he eventually began to develop low 
back pain.  He noted that he felt pain radiating from the low 
back to the posterior buttock, to the posterior knee and 
sometimes on down to the heel.  It was observed that the 
veteran recounted his symptoms at length and indicated that 
symptoms had produced his perceived inability to do anything 
that required full use of his left upper extremity or his 
back.  Further, according to history, he had been trained to 
use computers, but had been unable to stand or sit long 
enough to view a computer screen for as long as 15 minutes.  
He had discomfort on riding.  He had driven to the current 
examination and indicated that driving had produced 
significant discomfort.  

Current physical examination revealed that the veteran walked 
slowly and rather rigidly.  He got up from a chair without 
difficulty.  He was very deliberate about getting into his 
shirt with some significant trouble getting his left arm in 
to the sleeve.  He was slow and seemingly in discomfort in 
putting on and tying his shoes, despite the fact that he had 
nearly full range of motion of his back.  Examination of the 
upper extremities and neck showed that there was adequate, 
nearly full motion of the neck.  There did not seem to be 
tenderness on the left side above the scapular spine.  
Reflexes of the left arm were normal; there was no atrophy; 
grip was excellent.  Testing for thoracic outlet syndrome 
revealed no diminution of pulse or other pertinent findings.

Examination of the back showed no real tenderness or spasm in 
the paralumbar area.  The veteran did seem to have about a 25 
percent loss of extension.  Twisting and turning did appear 
to cause some discomfort in the back and, according to the 
veteran, occasionally brought on spasms.  He could heel, toe 
and tandem walk without difficulty.  Examination of the lower 
extremities revealed no atrophy.  There was no sensory loss.  
Reflexes were active and equal.  Straight leg raising was 
full and painless on the left side.  On the right side, the 
veteran was capable of straight leg raising to 90 degrees 
with some apparent discomfort indicating that there was a 
definite difference between the two sides.

The assessment was that there was not much wrong with the 
veteran.  It was the examiner's conclusion that the veteran 
had limitations as a result of the left shoulder.  Further, 
the conclusion was that the veteran had limitations as a 
result of a sore back which probably limited him to light 
work, although it was believed that he was capable of light 
work.  It was the examiner's opinion that the veteran was not 
consciously fabricating symptoms, but that he had quite a bit 
at stake in pursuing his claim for disability benefits.

In a September 1998 VA application for a total rating for 
compensation purposes based on individual unemployability, 
the veteran stated that he had last worked full time in June 
1995.  He described the following functional limitations as 
precluding him from working:  inability to read or sit in one 
position for more than one hour; inability to sit at a 
computer for more than one hour; inability to concentrate 
well because of pain and discomfort from a cervical spine 
disability and back disability.

A September 1998 statement from the veteran advised that he 
had received no treatment for deviated nasal septum, except 
to have been prescribed "Flonase," in an unsuccessful 
attempt to relieve nasal breathing difficulties during sleep.  
Further, the statement advises that the veteran, as of August 
1997, had not received treatment for a cervical spine 
disorder or low back disorder, except to have received 
medications, which included Nabumetrone 500 mg and 
Cyclobenzaprine HCL 10 mg.

A VA orthopedic examination was performed in December 1998.  
The veteran complained of constant pain in the neck, left 
shoulder and lower back.  Pain resulted in easy fatigability 
and decreased endurance.  Back pain also involved the legs, 
the right leg more so than the left leg.  With forward 
flexion, back pain radiated from the hips down to the knees.  

The veteran described flare-ups of his back and neck 
conditions.  The most severe flare-ups forced him into bed.  
The least severe flare-ups required him to get up, change 
position, and move about.  Flare-ups occurred about twice per 
day.  They might last for an hour or two or they might last 
for one to three days, depending upon severity and the length 
of time that he had been in a fixed position.

Precipitating factors for flare-ups of back and neck pain 
included working at the computer, and sitting in a fixed 
position while working for any length of time.  After having 
remained for any length of time in a fixed position, the 
veteran experienced a great deal of neck pain and spasm, as 
well as radiation of pain from the back down the lower 
extremities.  During a flare-up, neck and back symptoms 
resulted in additional limitation of motion or functional 
impairment, in that they reduced the veteran's ability to 
sit, concentrate, or read.  The veteran stated that he did 
not use crutches, a brace or a cane.  

Clinical inspection revealed that the veteran walked slowly 
and stiffly, but was otherwise in no acute distress.  The 
neck showed active flexion to 25 degrees, with pain reported 
at that point; active extension was to 28 degrees, with pain 
reported at that point.  Right lateral movement was to 25 
degrees, with pain reported at that point; left lateral 
movement was to 15 degrees, with pain reported at that point.  
Right rotation was to 30 degrees, with pain reported at that 
point; left rotation was to 30 degrees, with pain reported at 
that point.  There was no deformity or abnormality of the 
neck observed.  Palpation of the neck elicited pain at the 
paraspinous muscles in the area of C4, C5 and C6, and some 
tenderness over the spine in this area.

Clinical inspection also revealed that the back showed a 
slightly decreased lordotic curve, particularly at the area 
about L3-L4, L4-L5.  No other deformity was noted.  Palpation 
of the back muscles disclosed some tenderness in the 
paraspinous muscles from approximately the L3-L4, L4-L5 level 
down to the base of the sacrum.  There was tenderness to 
percussion at the level of L3-L4, L4-L5.  Movement of the 
spine showed forward flexion to 65 degrees at which point 
pain was encountered.  Rearward extension was to 15 degrees 
at which point pain was encountered.  Right lateral movement 
was to 18 degrees at which point pain was encountered.  Left 
lateral movement was to 18 degrees at which point pain was 
encountered.  Right rotation and left rotation were to 55 
degrees at which point pain was encountered.  


Straight leg raising on the right was to 70 degrees, 
actively, and 80 degrees, passively; severe pain and spasm 
occurred on the right at 80 degrees.  The veteran took 
several minutes to recover from the discomfort of the spasms.  
On the left, straight leg raising was to 60 degrees, actively 
and passively; pain was similar to that experienced with 
right straight leg raising, though perhaps slightly less.  
Deep tendon reflexes were 2+ at the patella and ankle.  
Sensation seemed to be intact and equal in both the upper and 
lower portions of the legs.

Reference was made to x-rays of the cervical spine, performed 
in August 1997, which showed intervertebral disc disease, 
degenerative involvement and foraminal narrowing, worse on 
the left than on the right, at C5 and C6.  A CAT scan in July 
1995 had shown a C5-C6 neural foraminal stenosis.  A CAT of 
the lumbar spine, also performed in July 1995, had shown 
stenosis at the area of L3-L4.  The diagnoses were cervical 
disc disease with left-sided cervical radiculopathy, 
secondary to herniated nucleus pulposus of C5-C6 with 
residuals; and degenerative disc disease of the lumbar spine 
with sciatica, right side greater than left side, with 
residuals.

The VA orthopedist, who examined the veteran in December 
1998, provided an addendum in response to the RO's request 
for additional information.  According to the physician, the 
veteran had moderate limitation of motion of the cervical 
spine and lumbar spine.  The veteran could be employed at a 
desk job, if his employers allowed him to stand and stretch 
every half hour or so.  If his employers insisted that he 
remain seated for 3- hours at a time, he would be in pain 
from muscle spasms.

VA outpatient reports, dated from August 1997 to April 1999 
are of record.  They reflect the veteran's evaluation or 
treatment primarily for conditions not at issue in this 
appeal.  Further, they indicate that the veteran continued to 
have chronic, recurrent low back pain.

The veteran, in a statement dated September 1999, described 
functional limitations stemming from low back and neck 
conditions.  As to his low back disorder, the veteran 
experienced a great deal of low back pain, which radiated to 
the legs and was accompanied by muscle spasm.  He had 
difficulty standing for more than 20 to 30 minutes.  He also 
had difficulty maintaining a comfortable sitting or reclining 
position and had to get up and move about in search of a 
position which produced less low back pain.  After sitting 
for a half hour to an hour (as when driving a car), he 
experienced sharp, radiating pain to the buttock and leg, 
which caused him to temporarily walk with a limp after 
alighting from his vehicle.  Throughout the day, he followed 
a pattern of stopping, then resuming activities because of 
low back pain.  The veteran expressed doubt that he could 
find any kind of gainful employment because of the work 
schedule disruptions which would be produced by frequent 
flare-ups his low back condition.  As to his neck disorder, 
he could not hold his head in a stationary position for more 
than a few minutes because of pain and stiffness of the neck.  
His inability to hold his head stationary for any length of 
time made it very difficult to read, type or use a computer.  
Simply stretching and standing, every half hour or so, was 
inadequate for relief of neck symptoms.  The veteran 
expressed doubt that an employer could accommodate the 
disruptions in a work schedule necessitated by the prolonged 
breaks he would require because of frequent flare-ups of his 
neck condition.  

II.  Analysis

The Board has determined that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2000).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1995).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2000).

A 10 percent rating is warranted for slight limitation of 
motion of the cervical spine.  A 20 percent rating is 
warranted for moderate limitation of motion.  A 30 percent 
rating is warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2000).


A 10 percent rating is warranted for slight limitation of 
motion of the lumbar spine.  A 20 percent rating is warranted 
for moderate limitation of motion of the lumbar spine.  A 40 
percent rating is warranted for severe limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000).

A noncompensable rating is warranted for intervertebral disc 
syndrome, postoperative, cured.  A 10 percent rating is 
warranted for intervertebral disc syndrome, mild.  A 20 
percent rating is warranted for intervertebral disc syndrome, 
moderate; recurring attacks.  A 40 percent rating is 
warranted for intervertebral disc syndrome, severe; recurring 
attacks, with intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome, pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293 (2000). 

A noncompensable rating is warranted for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent rating is 
warranted with characteristic pain on motion.  A 20 percent 
rating is warranted with muscle spasm on extreme forward 
bending, loss of lateral spine motion unilateral, in standing 
position.  A 40 percent rating is warranted for lumbosacral 
strain, severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. 4.71a, Diagnostic Code 5295 (2000).

Under rating criteria in effect prior to October 7, 1996 for 
evaluating disorders of the respiratory system, a 
noncompensable rating is warranted for deflection of the 
nasal septum, only if traumatic, with only slight symptoms.  
A 10 percent rating is warranted with marked interference 
with breathing space.  38 C.F.R. § 4.97, Diagnostic Code 
6502.  This is the highest schedular rating provided by this 
diagnostic code.

Under rating criteria in effect on and after October 7, 1996 
for evaluating disorders of the respiratory system, a 10 
percent rating is warranted for deviation of the nasal 
septum, only if traumatic, with 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97, Diagnostic Code 6502.  This is the 
highest schedular rating provided by this diagnostic code.


A.  Increased Ratings for a Low Back Disorder and HNP of the 
Cervical Spine

With respect to the low back disorder, a review of the record 
discloses that, from an subjective standpoint, the veteran 
experiences a great deal of pain.  However, from an objective 
standpoint, the most recent VA examination for rating 
purposes showed that he had only moderate limitation of 
motion of the lumbar spine.  He experienced lumbar muscle 
spasms only at the extremes of straight leg raising.  
However, there was no indication of listing of the spine.  
While pain limits lateral spine motion, he remains capable of 
lateral movement of the lumbar spine.  The veteran's 
contention that he has abnormal mobility is not substantiated 
by past or by the most recent examination findings.  In this 
regard, heel and toe walking maneuvers were performed 
successfully, and the veteran acknowledges that he does not 
require a cane, crutches or other assistive devices when 
walking.  Although some lumbar disc disease has been shown by 
diagnostic imaging, there is no clinical evidence of 
significant sciatic neuropathy.  In this regard, there are no 
objective findings of lower extremity atrophy or diminution 
of deep tendon reflexes.  

In order to entitled to assignment of a 40 percent rating for 
the veteran's low back disorder, there must be evidence of 
either severe limitation of motion of the lumbar spine, 
severe lumbar intervertebral disc disease, or severe 
lumbosacral strain.  This has not been demonstrated.  Thus, a 
rating greater than 20 percent may not be assigned under 
potentially applicable rating codes.  

With respect to the cervical spine disorder, a review of the 
record discloses that, from an subjective standpoint, the 
veteran experiences a great deal of neck pain.  He reports 
that he has much discomfort and stiffness of the neck after 
sitting in fixed positions for brief periods of time.  
However, from an objective standpoint, examinations in recent 
years, including the most recent VA examination for rating 
purposes, revealed that the cervical spine exhibits no more 
than moderate limitation of motion.  Additionally, there is 
no deformity of the neck.  Although diagnostic imaging has 
shown cervical disc disease, no significant signs of cervical 
radiculopathy have been clinically demonstrated.  In this 
regard, there is no objectively demonstrated upper extremity 
atrophy or loss of grip strength and no indication of 
diminution of upper extremity reflexes.

In order to be entitled to assignment of a 30 percent rating 
for HNP of the cervical spine, there must be evidence of 
severe limitation of motion of the cervical spine.  In order 
to be entitled to 40 percent rating for HNP of the cervical 
spine, there must be evidence of severe intervertebral disc 
disease.  Neither severe limitation of motion of the cervical 
spine nor severe intervertebral disc syndrome has been 
demonstrated.  Thus, a rating greater than 20 percent may not 
be assigned under potentially applicable rating codes.  

Evaluation of disabilities of the musculoskeletal system 
includes consideration of functional loss due to such 
problems as weakness, excess fatigability, incoordination or 
pain, pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2000), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Notable 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).

The Board has considered the veteran's assertions and 
testimony that he experiences significant pain involving the 
low back/lumbar spine and neck/cervical spine, and that such 
pain produces extensive functional limitations.  In this 
regard, the Board has also taken note of the comments of 
several examiners indicating that the veteran has functional 
limitations from his low back and neck disorders which 
produce some adverse effect on his ability to carry out 
certain tasks or to perform certain jobs.  However, it should 
be noted that all examiners believe the veteran is capable of 
performing sedentary employment tasks, despite his complaints 
that pain and stiffness all but preclude his working at any 
job.  

As to the veteran's report of extensive functional 
limitations from neck and back disorders, the Board is 
particularly impressed with the September 1995 report of a 
physician who examined the veteran in connection with an 
application for SSA disability benefits.  That report, which 
includes a good description of symptoms and results of 
clinical evaluation, suggests a significant disparity between 
subjective complaints and objective findings.  In this 
regard, although the veteran related to the examiner that he 
experienced severe flare-ups of pain affecting the neck and 
low back, at the same time, he did not exhibit, objectively, 
significant weakened movement, excess fatigability or 
incoordination.  Upon a review of the evidentiary record, the 
Board must to some extent discount the probative value of the 
veteran's subjective account of pain and functional 
limitations produced by his neck and back disorders.  In 
light of the foregoing, an increased evaluation, based on 
pain or functional loss alone, is not warranted.

The Board has reviewed the entire record and finds that the 
20 percent rating assigned by the RO for a low back disorder, 
from November 9, 1993, reflects the most disabling this 
disorder has been since the beginning of the appeal.  Thus, 
the Board concludes that staged ratings for a low back 
disorder are not warranted.  Fenderson, supra.  

Additionally, the Board has reviewed the entire evidence of 
record and finds that the 10 percent rating assigned by the 
RO for a cervical spine disorder reflects the most disabling 
this disorder had been during the time frame from November 9, 
1993 to August 3, 1997; further, that the 20 percent rating 
assigned by the RO for a cervical spine disorder from August 
4, 1997, reflects the most disabling the condition has been 
since that date.  Thus, the Board concludes that the RO 
correctly assigned staged ratings for a cervical spine 
disorder, and that the ratings assigned reflect the most 
disabling levels of that disorder since the beginning of the 
appeal period.  Fenderson, supra.  

B.  An Increased Rating on an Extraschedular Basis for 
Deviation of the Nasal Septum

The Board notes that the above-referenced criteria for 
evaluating respiratory disorders were revised, effective 
October 7, 1996, during the pendency of the veteran's appeal.  
When regulations concerning entitlement to a higher rating 
are changed during the course of an appeal, the veteran is 
entitled to a decision on his claim under the criteria which 
are most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, in this instance, the veteran has 
already been assigned a 10 percent evaluation for deflection 
of the nasal septum, the highest schedular rating for this 
condition, under either the old or revised schedular rating 
criteria.  Accordingly, the Board must consider whether a 
basis is provided for assignment of a rating greater than 10 
percent for deflection of the nasal septum on an 
extraschedular basis.  

The RO has determined, in the first instance, that the 
veteran does not satisfy the criteria for assignment of a 
higher rating on an extraschedular basis for deviation of the 
nasal septum.  The Board concurs with that determination.  
The Board finds it noteworthy that the veteran has not 
mentioned his nasal septal deviation when discussing the 
conditions which reportedly produce his inability to work.  
There is no evidence in the record of frequent periods of 
hospitalization or marked interference with employment 
(beyond that contemplated by the rating schedule) due to 
service-connected residuals of a deviation of the nasal 
septum.  The Board finds that the evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
criteria, so as to warrant the assignment of a higher rating, 
on an extraschedular basis, for disability stemming from 
deviation of the nasal septum.  38 C.F.R. § 3.321(b)(1) 
(2000).  

Further, the Board has reviewed the entire record and finds 
that the 10 percent rating assigned by the RO for deviation 
of the nasal septum, from November 9, 1993, reflects the most 
disabling this disorder has been since the beginning of the 
appeal.  Thus, the Board concludes that staged ratings for 
residuals of a deviated nasal septum are not warranted.  
Fenderson, supra.  Additionally, as to all issues on appeal, 
the Board determines that there is not an approximate balance 
of positive and negative evidence so as to warrant 
application of the doctrine of the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 1991).

ORDER

Entitlement to an initial rating in excess of 20 percent for 
a lumbar spine disorder is denied.  

Entitlement to an initial rating in excess of 10 percent or a 
subsequent rating in excess of 20 percent for HNP of the 
cervical spine is denied.  

Entitlement to an initial rating in excess of 10 percent for 
residuals of deviated nasal septum is denied.

REMAND

Service medical records are negative for any complaints, 
treatment or diagnosis of a right knee disorder.  On VA 
examination in March 1994, no right knee disorder was 
demonstrated or diagnosed.  Medical evidence subsequently 
added to the claims file makes no reference to a chronic 
right knee disorder.

At his travel board hearing before the undersigned Veterans 
Law Judge in March 1998, the veteran testified that his right 
knee disorder developed in service in 1990 or 1991.  He 
described stiffness and pain in his right knee after driving 
for long periods of time.  He said that he talked with a 
flight surgeon about it, but there was no medical treatment 
in service that would be documented in his service medical 
records.  The veteran testified that he did not have a 
diagnosed right knee disorder at the current time.  

The RO's April 1994 rating decision was a merits-adjudication 
of the issue of service connection for a right knee disorder.  
When the RO entered a decision in July 1999 again denying 
service connection for a right knee disorder, it found that 
the claim for service connection for that disorder was not 
well-grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination.  
The examiner must review the entire 
claims folder, including a copy of this 
remand, prior to the examination and 
he/she should indicate in the report of 
examination that a review of the claims 
folder was accomplished.  The purpose of 
the examination is to determine the 
nature and extent of a right knee 
disorder, if present, and to obtain an 
opinion about the etiology of any right 
knee disorder identified.  If a right 
knee disorder is identified, then the 
examiner should state specifically 
whether it is at least as likely as not 
that the right knee disorder is 
attributable to the veteran's military 
service.  

3.  If the remanded issue remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
StatutoryNotes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

 



